DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a 371 of PCT/KR2019/012405 filed 09/24/2019 which further claims the benefit of KR-10-2018-0114742 filed 09/27/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication 2018/0164981), Thorne (U.S. Publication 2008/0238889) and further in view of Kang (U.S. Publication 2013/0088420).

a display (#120 of Figure 3);
an information obtaining part (see paragraphs 25, 76-77 and #110 of Figure 3 wherein Park et al. discloses the apparatus comprising at least one sensor that generates sensing data with respect to a user position.); 
a storage (see paragraphs 22-24, 220-221 wherein Park et al. discloses the view angle improvement processing utilizing lookup tables having gamma values and determining pixel values using such lookup tables of which the Examiner interprets therefore signifies Park et al.’s apparatus to at least inherently comprise some sort of storage/memory/cache/buffer.); and
a processor (see paragraph 98 and #130 of Figure 3 wherein Park et al. discloses the processor to control overall operations of the display apparatus.) configured to:
obtain information on a plurality of viewing positions respectively corresponding to a plurality of users for a screen of the display by the information obtaining part (see paragraphs 25, 59, 76 and Figures 7A-C wherein Park et al. discloses the at least one sensor determining a user position in order to execute a view angle improvement method in accordance with a viewing direction of the user.  Park et al. also demonstrates the modification of the content due to various different user viewing positions in Figures 7A-C.),
identify two or more viewing positions, of which a distribution is concentrated, among the plurality of viewing positions based on the obtained information,
identify an area corresponding to the identified two or more viewing positions among a plurality areas of the screen, in which image quality deterioration due to a viewing angle at the two or more viewing positions occurs, and
compensate an image quality of the identified area corresponding to the two or more viewing positions among the plurality of areas of the screen based on information on image quality compensation corresponding to the image quality deterioration stored in the storage (see paragraphs 17, 22, 25, 59-60, 67-68, 122-125 and Figures 7A-C, 16, 24 wherein Park et al. discloses the processor generating and adjusting graphic content based on a user position and more particularly a viewing direction, that is determined based on the sensed data acquired from the at least one sensor.  Park et al. explicitly discloses the processor to change at least one of position, color and size of the graphic content based on the user’s position.  Park et al. discloses a view angle improvement method that improves a viewing angle with respect to the displayed graphic.  Park et al. explicitly discloses the sensor sensing a user position in reference to a viewing angle with a maximum viewing angle of at least 180 degrees.  Lastly, Park et al. discloses the view angle improvement processing utilizing lookup tables having gamma values and determining pixel values using such lookup tables.  Note, it is clear from at least Figures 7A-C that there are multiple “areas” of the screen that are modified based upon the user’s detected position.).
Although Park et al. does disclose determining information regarding a user’s viewing position with reference to the display apparatus, Park et al. does not explicitly disclose identifying two or more viewing positions of a plurality of users and identifying a concentrated viewing position, based upon a distribution of the viewing positions.  Thorne discloses a display 
In reference to claims 2 and 12, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claims 1 and 11 respectively.  Park et al. explicitly discloses the sensor sensing a user position in reference to a viewing angle with a maximum viewing angle of at least 180 degrees (see paragraph 15).  Note, it is clear from at least Figures 7A-C that there are 
In reference to claims 3 and 13, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claims 2 and 12 respectively above.  It is clear from at least Figures 7A-C that there are multiple “areas” of the screen that are modified based upon the user’s detected position.  Park et al. shows the screen content being modified based upon a user’s viewing position change in the horizontal direction (see Figures 7A-C).
In reference to claims 4 and 14, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claims 1 and 11 respectively above.  Park et al. discloses the processor modifying displayed graphic content based upon whether the user is positioned at a near distance, middle distance or a long distance from the display apparatus (see paragraph 129 and Figure 8).  Thorne discloses a particular variation of the invention which allows for the recognition of a relative position of one or more viewers and explicitly gives the example scenario of when multiple viewers traverse the display, changing the display of information gradually based on an average position of the current viewers (see paragraphs 22-23 and Figures 2A-B).  Kang discloses determining a view angle of a user (see at least paragraph 41).  Note, these claims use the language of, “at least one” which the Examiner deems solely requires teaching of, “one” limitation of the listed limitations by the prior art.
In reference to claims 5 and 6, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claim 1 above.  Park et al. discloses the view angle improvement processing utilizing lookup tables having gamma values and determining pixel values using such lookup tables (see paragraphs 22-23).  Park et al. discloses determining luminance of pixels of the displayed object using the lookup table values and more particularly explicitly discloses 
In reference to claims 7 and 15, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claims 1 and 11 respectively above.  Park et al. discloses the apparatus comprising at least one sensor that generates sensing data with respect to a user position (see paragraphs 25, 76-77 and #110 of Figure 3).  Park et al. discloses the at least one sensor determining a user position in order to execute a view angle improvement method in accordance with a viewing direction of the user (see paragraphs 25, 59, 76 and Figures 7A-C).  Note, it is clear that the viewing direction of the user is equivalent to Applicant’s “screen direction.”  Further note, these claims use the language of, “at least one” which the Examiner deems solely requires teaching of, “one” limitation of the listed limitations by the prior art.  
In reference to claim 8, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claim 7 above.  Park et al. discloses the view angle improvement processing utilizing lookup tables having gamma values and determining pixel values using such lookup 
In reference to claim 9, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claim 1 above.  Park et al. discloses the apparatus comprising at least one sensor in the form of a camera that generates sensing data with respect to a user position (see paragraphs 25, 76-77 and #110 of Figure 3).  Thorne discloses a particular variation of the invention which allows for the recognition of a relative position of one or more viewers and explicitly gives the example scenario of when multiple viewers traverse the display, changing the display of information gradually based on an average position of the current viewers (see paragraphs 22-23 and Figures 2A-B).  Note, this claim uses the language of, “at least one” which the Examiner deems solely requires teaching of, “one” limitation of the listed limitations by the prior art.  
In reference to claim 10, Park et al., Thorne and Kang disclose all of the claim limitations as applied to claim 9 above.  Thorne discloses a further embodiment wherein a recognition system is externally connected to the display system in which the viewer detector is integrated there within (see paragraph 28 and #310, 350 of Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the externally connected viewer detector type device of Thorne with the display apparatus of Park et al. in 
In reference to claim 11, claim 11 recites a method of the invention of which the Examiner believes has at least inherently, been disclosed by the teachings of the combination of Park et al., Thorne and Kang with reference to the above rejection of claim 1.  Therefore, claim 11 is rejected under like rationale as seen above.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 12/14/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 12/14/21, with respect to the objection of claims 1 and 11 have been fully considered and are persuasive.  The objection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 12/14/21, with respect to the 35 USC 112 rejection of claims 11-15 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 8-11 of Applicant’s Remarks, filed 12/14/21, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 in view of Park and Thorne have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park, Thorne and Kang (U.S. Publication 2013/0088420).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             

or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
2/18/22